 [logo2.jpg]
EXHIBIT 10.4


PLACEMENT AGENCY AGREEMENT


January 16, 2007


Pace Health Management Systems, Inc.
666 Walnut Street, Suite 2116
Des Moines, IA 50309


Ladies and Gentlemen:


This Placement Agency Agreement (the “Agreement”) confirms the retention by PACE
Health Management Systems, Inc., an Iowa corporation (“Pace” or the “Company”),
of Maxim Group LLC (the “Placement Agent”), to act as the placement agent on a
“best efforts” basis in connection with the private placement (the “Placement”)
of Units (as defined below) on the terms set forth below. As a condition to the
closing of the Placement, the Stock Purchase Agreement and amendment thereto
entered into among Pace, Conmed, Inc. (“Conmed”) and the other parties named
therein (the “Stock Purchase Agreement”) pursuant to which Pace shall acquire
all of the outstanding capital stock of Conmed (the “Acquisition”) shall have
been, simultaneously with the closing of the Placement, consummated pursuant to
the terms of the Stock Purchase Agreement and as described in the Offering
Documents (as defined below).


1.    PLACEMENT


(a)    The securities of the Company which are the subject of the Placement
shall consist of no less than Ten Million Dollars ($10,000,000) (the “Minimum
Amount”) and no more than Fifteen Million Dollars ($15,000,000) (the “Maximum
Amount”) of Units (the “Units”), each Unit consisting of: (1) 100 shares (the
“Shares”) of Series B Convertible Preferred Stock, no par value, of Pace (the
“Preferred Stock”), (2) a common stock purchase warrant entitling the holder to
purchase up to 10,000 shares of Common Stock at an exercise price of $0.30 per
share and (3) a common stock purchase warrant entitling the holder to purchase
up to 3,320 shares of Common Stock at an exercise price equal to $2.50 per share
(collectively the “Warrants”) at a purchase price of $100,000 per Unit, or
$1,000 per share of Series B Preferred Stock (the “Purchase Price”). The
Preferred Stock shall be convertible by the holder thereof, at any time
following approval by the shareholders of the Company of the Plan of
Recapitalization described in the Memorandum, into four hundred (400) shares of
common stock, no par value per share, of Pace (the “Common Stock”). The
conversion rate of 400 for 1 assumes the prior effectiveness of the 1 for 20
reverse stock split which the Company covenants to effect as soon as practical
after consummation of the Acquisition described in the Confidential Private
Placement Memorandum dated January 16, 2007 (the “Memorandum”) pursuant to which
the Units are being offered by the Company. The Units, the Shares, the Warrants,
the Placement Agent Warrants (defined below) and the shares of Common Stock
issuable upon conversion of the Preferred Stock and the exercise of the Warrants
(the “Warrant Shares”) and the Placement Agent Warrants (the “Placement Agent
Shares”), are

--------------------------------------------------------------------------------


 

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 2
       

referred to herein as the “Securities,” which Securities shall be issued to the
investor(s) in the Placement (an “Investor” or the “Investors”) or the Placement
Agent, respectively. Subscriptions for the Units shall be accepted in minimum
increments of $100,000; provided that the Company and the Placement Agent may
agree, in their discretion, to allow subscriptions in smaller increments. The
terms of the Securities shall be as set forth in the Offering Documents (as
defined below).


(b)    The Placement will be made by the Company solely pursuant to the Offering
Documents (as defined below). The Securities will not be registered under the
Securities Act of 1933, as amended, or any applicable successor statute (the
“Act”), but will be issued in reliance on the private offering exemption
available under Section 4(2) of the Act and the rules and regulations
promulgated thereunder, including Regulation D (“Regulation D”). The Placement
Agent understands that all subscriptions for Units are subject to acceptance by
the Company. The Company and the Placement Agent reserve the right in their
reasonable discretion to accept or reject any or all subscriptions for Units in
whole or in part, regardless whether any funds have been deposited into an
escrow account. Any subscription monies received by the Placement Agent from
Investors will be handled in accordance with Rule 15c2-4 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Placement Agent is subject to the Exchange Act, and as otherwise may be
prescribed by the terms of the Offering Documents (as defined in Section 2
below).


(c)    Until the Closing (as defined below) is held, all subscription funds
received shall be held by Continental Stock Transfer & Trust Company (the
“Escrow Agent”). The Placement Agent shall not have any independent obligation
to verify the accuracy or completeness of any information contained in any
Subscription Documents (as defined in Section 2 below) or the authenticity,
sufficiency or validity of any check delivered by any prospective Investor in
payment for the Units, nor shall the Placement Agent incur any liability with
respect to any such verification or failure to verify. All subscription checks
and funds shall be promptly and directly delivered without offset or deduction
to the Escrow Agent.


2.    OFFERING MEMORANDUM AND RELATED MATTERS


(a)    The Company has prepared offering documents, including a Confidential
Private Placement Memorandum and the Subscription Documents (defined below),
relating to the Company and the Placement (such documents, together with the
exhibits and attachments thereto or available thereunder or delivered to
potential investors in connection with the Placement and any amendments or
supplements thereto prepared and furnished by the Company, including Pace’s
reports and other filings with the Securities and Exchange Commission (the
“SEC”) attached as exhibits to the Confidential Private Placement Memorandum
(the “SEC Documents”), being referred to herein as the “Offering Documents”),
which, among other things, describes the Placement, the Acquisition and certain
investment risks relating thereto.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 3
       

 
 
(b)    The Company has been and will continue to be responsible for preparing
and filing required documentation, if any, with the authorities in the United
States or any state located therein (and subsequent to, if required by the laws
of any such jurisdiction) in connection with the distribution of the Offering
Documents to prospective Investors (the parties acknowledging, however, that the
Placement of the Units is intended and expected to be wholly or partially exempt
from filing requirements in the United States by reason of an “accredited
investor” exemption).


(c)    The Placement Agent and its counsel and the Company and its counsel have
or will jointly prepare forms of subscription agreement and securities purchase
agreements (“SPAs”, and collectively with the subscription agreements, the
“Subscription Agreement”) and a form of purchaser questionnaire (collectively
with the Subscription Agreement, and any other stock purchase or other documents
required in connection with the Placement, including the Escrow Agreement to be
entered into with the Escrow Agent, the “Subscription Documents”), which
Subscription Documents shall contain such representations, warranties,
conditions and covenants as are customary in private placements of corporate
debt and equity securities with United States accredited investors. The
Placement Agent and its counsel have had or will have an opportunity to review
the final form of the Offering Documents prior to the distribution thereof to
prospective Investors, and the Offering Documents will be the only offering
documents (other than cover letters which may be used by the Placement Agent,
and any documents made available to Investors in accordance with the terms of
the Offering Documents) shown to prospective Investors. The Company and its
counsel will advise the Placement Agent and its counsel in writing of those
jurisdictions in which the Shares may lawfully be offered and sold, and the
manner in which the Shares may lawfully be offered and sold in each such
jurisdiction in connection with the Placement, and the Placement Agent agrees
that the Shares will be offered or sold only in such jurisdictions and in the
manner specified by the Company; provided, however, that the Placement Agent
shall not be responsible for independently verifying such written advice with
respect to the jurisdictions in which the Shares may be offered and sold and
with respect to the manner in which the Shares may be offered and sold in such
jurisdictions. Notwithstanding the foregoing, the Placement Agent shall
determine whether it is licensed to offer and sell the Shares in each
jurisdiction in which it intends to do so.


(d)    The Placement will be made in accordance with the requirements of Section
4(2) under the Act and/or Regulation D only to investors that qualify as
accredited investors, as defined in Rule 501(a) under the Act (“Accredited
Investors”), purchasing for their own account for investment purposes only and
not for distribution in violation of securities laws. Furthermore, prospective
Investors will have been provided the Offering Documents and access to the
management of the Company and afforded the opportunity to ask questions.


(e)    The Company recognizes, agrees and confirms that the Placement Agent (or
any selling agent permitted to be utilized by the Placement Agreement under
Section 3(a) hereof): (i) will use and rely primarily on the information
contained in the Offering Documents in performing the services contemplated by
this Agreement without having independently verified the same; (ii) is
authorized, as the Company’s exclusive financial advisor and placement agent in
connection with

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 4
       

the Placement, to transmit to any prospective Investor a copy or copies of the
Offering Documents and any other documentation supplied to the Placement Agent
for transmission to any prospective Investor by or on behalf of the Company or
by any of the Company’s officers, representatives or agents, in connection with
the performance of the Placement Agent’s services hereunder or any transaction
contemplated hereby; (iii) does not assume responsibility for the accuracy or
completeness of any information contained in the Offering Documents or any such
other information; (iv) will not make an appraisal of the Company or any assets
of the Company or the securities being offered by the Company in the Placement;
and (v) retains the right to continue to perform due diligence of the Company
during the course of the Company’s engagement of the Placement Agent.


3.    PLACEMENT AGENT


(a)    The Company hereby employs the Placement Agent during the Offered Period
(as defined below) as its exclusive placement agent in the United States for the
purpose of placing the Units for the account and risk of the Company. This
appointment shall be exclusive with respect to the Placement and otherwise as
provided herein, and the Company shall not have the right to appoint additional
sales agents in the United States without the Placement Agent’s express prior
written consent. The Company hereby agrees that the Placement Agent shall have
the right to utilize other selling broker-dealers in connection with the
Placement of the Units on terms approved by the Placement Agent. Subject to the
provisions of Section 5 hereof and to the performance by the Company of all of
its obligations to be performed hereunder, the Placement Agent agrees to use its
best efforts to assist in arranging for sales of Units. The Company recognizes
that “best efforts” does not assure that the Placement will be consummated. It
is understood and agreed that this Agreement does not create any partnership,
joint venture or other similar relationship between or among the Placement Agent
and the Company, and that the Placement Agent is acting only as a sales agent.


(b)    For the services of the Placement Agent hereunder, the Company will pay
or caused to be paid to the Placement Agent at any Closing the following fees:


(i)    a cash payment equal to 10% of the gross proceeds received by the Company
from the sale of the Units, payable at each Closing in lawful money of the
United States by check or wire transfer of immediately available funds; and
 
(ii)    $55,000 for all out-of-pocket expenses, including the reasonable fees
and expenses of counsel to the Placement Agent, whether or not the Placement is
consummated, as well as any fees in connection with any Blue Sky filings; such
expenses to be paid at the Initial Closing, payable in lawful money of the
United States by check or wire transfer of immediately available funds (with
blue sky filing fees paid as incurred); and
 
(iii)    a warrant (the “Placement Agent Warrants”) to purchase a number of
shares of Common Stock, equal to five percent (5%) of the number of shares
issuable upon

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 5
       

conversion of the Shares sold in the Placement. Such Placement Agent Warrants
will be issued at each Closing and shall provide, among other things:
 

(A)
that the Placement Agent Warrants shall:

 
(1)    be exercisable at an initial exercise price of $2.75;
 
(2)    expire five (5) years from the date of issuance; and
 
(3)    be non-redeemable,
 

 
(B)
for registration rights on the same terms granted to the Investors (other than
provisions for liquidated damages),

 

 
(C)
for the ability of a cashless exercise of the warrants included in the Placement
Agent Warrants, and

 

 
(D)
for such other terms as are normal and customary for warrants issued to
placement agents, including, without limitation, standard anti-dilution
protections.

 
(c)    Notwithstanding any termination of this Agreement pursuant to the terms
hereof or otherwise, if on or before the twelve (12) month anniversary of the
final Closing, the Company or any successor or subsidiary of the Company, enters
into a commitment or letter of intent relating to any offering of debt or equity
securities of the Company or any other financing: with any financing source to
whom the Company was introduced by the Placement Agent or who was contacted by
Placement Agent in connection with its services for the Company hereunder, the
Company shall pay to the Placement Agent, at the closing of any such offering or
financing, the fees described in, and in accordance with the terms and
provisions of, Section 3(b)(i) and (iii) above.


(d)    The Engagement Letter dated May 25, 2006 between the Company and the
Placement Agent (the “Engagement Letter”), and the obligations and liabilities
thereunder shall be superseded by this Agreement.


(e)    Upon receipt by the Company from a proposed Investor of completed
Subscription Documents, and such other documents as the Company requests, the
Company and the Placement Agent will determine in their reasonable joint
discretion whether they wish to accept or reject the subscription, in whole or
in part.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 6
       

4.    PAYMENT BY COMPANY OF EXPENSES


The Company will pay for, whether or not any Units are sold in connection with
the Placement, all expenses relating to the Placement, including, without
limitation: (i) the preparation, printing, reproduction, filing, distribution
and mailing of the Offering Documents and all other documents relating to the
Placement, and any supplements or amendments thereto, including the fees and
expenses of counsel to the Company, and the cost of all copies thereof; (ii) the
issuance, sale, transfer and delivery of the Units, and the Securities contained
therein, including any transfer or other taxes payable thereon and the fees of
any transfer agent or registrar; (iii) the public registration and listing of,
or registration and qualification of the Securities or the securing of an
exemption therefrom under state of foreign “blue sky” or securities laws,
including, without limitation, filing fees payable in the jurisdictions in which
such registration or qualification or exemption therefrom is sought, the costs
of preparing preliminary, supplemental and final “blue sky surveys” relating to
the offer and sale of the Securities and the fees and disbursements of counsel
to the Placement Agent in connection with such “blue sky” matters, (iv) the
filing fees in connection with filings required by the applicable securities
regulatory authorities, including filings with the National Association of the
Securities Dealers; Inc. in connection with the Placement and the registration
for resale of the Securities with the SEC on behalf of the Investors; (v) all
Escrow Agent fees; and (vi) all road show expenses, travel, legal, and other
related expenses of the Company. Notwithstanding the limitation set forth in
Section 3(b)(ii), the Company shall be responsible for the payment of the fees
and expenses, including legal fees and expenses, described under clauses (iii),
(iv) and (v) of this Section. In addition, the Company will be responsible for
the expenses of the Placement Agent subject to the limitations of Section
3(b)(ii).


5.    TERMINATION OF PLACEMENT


Notwithstanding the Offering Period set forth in Section 6 of this Agreement,
the Placement may be terminated immediately by the Placement Agent upon giving
written notice to the Company, but only in the event that:


(a)    in the opinion of the Placement Agent, the Offering Documents contain an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements appearing
therein not misleading in the light of the circumstances in which they were
made, and the Company shall not have corrected such untrue statement or omission
to the reasonable satisfaction of the Placement Agent and its counsel within ten
(10) days after the Company receives notice of such untrue statement or
omission, provided that notwithstanding such ten (10) day period, the Closing
(as defined in Section 6 below) shall not occur hereunder until the Placement
Agent shall notify the Company that it is satisfied, in its reasonable
determination, that the Company has taken such steps (including circulating
amended offering materials and afforded prospective Investors a reasonable
opportunity to review such amendments) to allow the Closing to occur; or

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 7
       

(b)    the Company shall be in material breach of any representation, warranty
or covenant made by it in this Agreement, any Offering Document or any other
document relating to the Placement; or


(c)(i)    any calamitous domestic or international event or act or occurrence
has taken place and, in the Placement Agent’s opinion, has or will materially
disrupt general securities markets in the United States in the immediate future;
or (ii) if trading on the New York Stock Exchange, the American Stock Exchange,
or in the over-the-counter market shall have been suspended or minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been required on the over-the-counter market by the
National Association of Securities Dealers, Inc. (“NASD”) or by order of the SEC
or any other government authority having jurisdiction; or (iii) if the United
States shall have become involved in a war, major hostilities, acts of terrorism
or the like; or (iv) if a banking moratorium has been declared by a New York
State or federal authority; or (v) if the Company shall have sustained a
material loss, whether or not insured, by reason of fire, flood, accident or
other calamity; or (vii) if there shall have been such material adverse change
in the conditions or prospects of the Company, involving a change not
contemplated by the Offering Documents; or (viii) if there shall have been such
material adverse general market conditions as in the Placement Agent’s
reasonable judgment would make it inadvisable to proceed with the Placement or
the sale or delivery of the Units.


In the event of any such termination pursuant to this Section 5, the Placement
Agent shall be entitled to receive, in addition to other rights and remedies it
may have hereunder, at law or otherwise, an amount equal to the sum of (A) all
Placement Agent’s fees in accordance with Section 3 and (B) the fees and
expenses incurred by the Placement Agent in connection with the Placement in
accordance with Section 4 subject to the limitations in Section 3(b)(ii).


6.    OFFERING PERIOD; CLOSINGS


(a)    Subject to the terms and conditions set forth in Sections 5 and 10
hereof, the Shares will be offered for a period beginning from the date hereof
and ending on the earliest to occur of (i) January 31, 2007 (which date may be
extended to February 15, 2007 by the parties), (ii) such time as the Company and
the Placement Agent shall agree; (iii) the Placement is terminated by the
Company and/or the Placement Agent in accordance with the terms hereof; and (iv)
the date on which full subscription for an acceptance by the Company of the
Maximum Amount (such period, the “Offering Period”). If any Shares have been
subscribed for and accepted by the Company at any time during the Offering
Period representing the Minimum Amount, the Company will promptly conduct a
closing on such Shares. Thereafter, additional closings (together with any
initial closing, each, a “Closing”) will occur until the first to occur of: (i)
the full subscription for an acceptance by the Company of the Maximum Amount,
(ii) the conclusion of the Offering Period, or (iii) the termination of the
Placement or this Agreement. Any Closing shall be undertaken in a manner agreed
to by the Company and the Placement Agent. The date upon which a Closing is held
shall hereinafter be referred to as the “Closing Date.” Notwithstanding the
foregoing, the Company

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 8
       

and the Placement understand and agree that the initial Closing shall be for not
less than the Minimum Amount.


(b)    At any Closing, the Company shall deliver to the Investors certificates
representing the Shares, duly executed by the Company, together with Warrants
and such other closing documentation as may be required in order to affect the
Closing.


7.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Placement Agent that all
representations and warranties (i) of Conmed and Pace in the Stock Purchase
Agreement and (ii) of Conmed and Pace in any SPA or Subscription Agreement with
any investor in the Placement, including but not limited to a SPA with LB I
Group, Inc. dated January 26, 2007, are accurate and complete and the Placement
Agent and the Investors, as intended third party beneficiaries, may rely on such
representations and warranties as if made directly to them. Conmed and Pace have
substantially complied with all covenants and other obligations to which they
are bound under the Stock Purchase Agreement. The transactions contemplated by
the Stock Purchase Agreement are being consummated as described in the Offering
Documents, simultaneously with the closing of any SPA or Subscription Agreement
with Investors.


8.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLACEMENT AGENT


The Placement Agent hereby represents and warrants to, and covenants with, the
Company that:


(a)    This Agreement has been duly authorized, executed and delivered by the
Placement Agent and constitutes the legal, valid and binding obligation of the
Placement Agent, enforceable against it in accordance with its terms, except
insofar as enforcement of the indemnification or contribution provisions hereof
may be limited by applicable laws or principles of public policy and subject, as
to enforcement, to the availability of equitable remedies and limitations
imposed by bankruptcy, insolvency, reorganization and other similar laws and
related court decisions relating to or affecting creditors’ rights generally.


(b)(i)    Sales of Units by the Placement Agent will be made only in such
jurisdictions in which: (i) the Placement Agent is a registered broker-dealer;
and (ii) the Placement Agent has been advised by counsel that the offering and
sale of the Units is registered under, or is exempt from registration under,
applicable laws.
 
(ii)Offers and sales of Units by the Placement Agent will be made in compliance
with the provisions of Regulation D under the Act and/or Section 4(2) of the
Act, and the Placement Agent shall furnish to each investor a copy of the
Offering Documents (including all Schedules and Exhibits thereto) prior to
accepting any payments for Units.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 9
       

(c)    The Placement Agent is: (i) a registered broker-dealer under the Exchange
Act; (ii) a member in good standing of the NASD; and (iii) registered as a
broker-dealer in each jurisdiction in which it is required to be registered as
such in order to offer and sell the Units in such jurisdiction.
 
(d)    The Placement Agent will periodically notify the Company of the
jurisdiction in which it intends the Securities to be offered by it or will be
offered by it pursuant to this Agreement, and will periodically notify the
Company of the status of the offering conducted pursuant to this Agreement.


9.    COVENANTS


The Company covenants to the Placement Agent that it shall:


(a)    Notify the Placement Agent as soon as practicable, and confirm such
notice promptly in writing: (i) when any event shall have occurred during the
period commencing on the date hereof and ending on the final Closing Date as a
result of which the Offering Documents would include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and (ii) of the
receipt of any notification with respect to the modification, rescission,
withdrawal or suspension of the qualification or registration of the Securities
or of an exemption from such registration or qualification in any jurisdiction.
The Company will use its reasonable best efforts to prevent the issuance of any
such modification, rescission, withdrawal or suspension and, if any such
modification, rescission, withdrawal or suspension is issued, to obtain the
lifting thereof as promptly as possible.


(b)    Not supplement or amend the Offering Documents unless the Placement Agent
and its counsel shall have approved of such supplement or amendment in writing,
such approval not to be unreasonably withheld, delayed or conditioned. If, at
any time during the period commencing on the date hereof and ending on the final
Closing Date, any event shall have occurred as a result of which the Offering
Documents contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or if, in the opinion of counsel to the Company or
counsel to the Placement Agent, it is necessary at any time to supplement or
amend the Offering Documents to comply with the Act, Regulation D or any
applicable securities or “blue sky” laws, the Company will promptly prepare an
appropriate supplement or amendment (in form and substance reasonably
satisfactory to the Placement Agent and its counsel) which will correct such
statement or omission or which will effect such compliance.


(c)    Deliver without charge to the Placement Agent such number of copies of
the Offering Documents and any supplement or amendment thereto as may reasonably
be requested by the Placement Agent.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 10
       

(d)    Not, directly or indirectly, in connection with the Placement or as
otherwise agreed to in this Agreement, solicit any offer to buy from, or offer
to sell to, any person or entity any Securities or other securities of the
Company except through the Placement Agent.


(e)    Not solicit any offer to buy or offer to sell Securities by any form of
general solicitation or advertising, including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over the Internet, television
or radio or at any seminar or meeting whose attendees have been invited by any
general solicitation or advertising.


(f)    At all times during the period commencing on the date hereof and ending
on the date of the final Closing, provide to each prospective Investor or his
purchaser representative, if any, on reasonable request, such information (in
addition to that contained in the Offering Documents) concerning the Placement,
the Company, the Securities and any other relevant matters as it possesses or
can acquire without unreasonable effort or expense and extend to each
prospective investor or his purchaser representative, if any, the opportunity to
ask questions of, and receive answers from the Company concerning the terms and
conditions of the Placement and the business of the Company and to obtain any
other additional information, to the extent it possesses the same or can acquire
it without unreasonable effort or expense, as such prospective Investor or
purchaser representative may consider necessary in making an informed investment
decision or in order to verify the accuracy of the information furnished to such
prospective Investor or purchaser representative, as the case may be.


(g)    Notify the Placement Agent promptly of the acceptance or rejection of any
subscription.


(h)    File five (5) copies of a Notice of Sales of Securities on Form D with
the SEC no later than 15 days after the first sale of the Units, if required by
law. The Company shall file promptly such amendments to such Notices on Form D
as shall become necessary and shall also comply with any filing requirement
imposed by the laws of any province or jurisdiction in which offers and sales
are made. The Company shall furnish the Placement Agent with copies of all such
filings.


(i)    Place the following or similar legend on all certificates representing
the Securities:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 11
       

REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL FOR
THIS CORPORATION, IS AVAILABLE.”


(j)    Not, directly or indirectly, engage in any act or activity which may
jeopardize the status of the offering and sale of the Units as exempt
transactions under the Act or under the securities or “blue sky” laws of any
jurisdiction in which the Placement may be made.


(k)    Apply the net proceeds from the sale of the Units for the purposes set
forth under the caption “Use of Proceeds” in the Offering Documents in the
manner indicated thereunder.


(l)    Except as required by law, not, during the period commencing on the date
hereof and ending on the Closing Date, issue any press release or other
communication or hold any press conference with respect to the Company, its
financial condition, results of operations, business properties, assets,
liabilities or future prospects of the Placement, without the prior written
consent of the Placement Agent, which consent will not be unreasonably withheld.


(m)    Not, prior to the completion of the Placement, bid for, purchase, attempt
to induce others to purchase, or sell, directly or indirectly, any shares of
Common Stock or any other securities in violation of the provisions of
Regulation M under the Exchange Act.


(n)    The Company will include all the shares of Common Stock underlying the
Preferred Shares, the Warrants and the Placement Agent Warrants in a
registration statement of its securities under the Act to be filed with the SEC
pursuant to the terms of the Subscription Agreements.


(o)    So long as the Securities are “restricted securities” within the meaning
of Rule 144(a)(3) under the Act, the Company, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
or is not exempt from such reporting requirements pursuant to and in compliance
with Rule 12g3-2b under the Exchange Act, provide to each holder of Securities
and to each prospective purchaser (as designated by such holder) of Securities,
upon the request of such holder or prospective holder, any information required
to be provided by Rule 144A(d)(4) under the Act.


(p)    The Company will initially invest the proceeds of the Placement and all
other funds of the Company in such a manner so as to cause the Company not to be
subject to the United States Investment Company Act of 1940, as amended (the
“1940 Act”), and will thereafter use its best efforts to avoid the Company’s
becoming subject to the 1940 Act.


(q)    In addition to the foregoing, to the extent not set forth herein, the
Placement Agent may rely on the covenants made by the Company in the SPAs and
the other Subscription Documents used in connection with the Placement.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 12
       

10.    CONDITIONS OF THE PLACEMENT AGENT’S OBLIGATIONS


The obligations of the Placement Agent pursuant to this Agreement shall be
subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Placement
Agent or otherwise at any Closing (including, without limitation, all
Subscription Documents), as of the date hereof and as of the Closing Date or the
date of any Closing subsequent to the Closing Date, to the performance by the
Company of its obligations hereunder, and to the following conditions:


(a)    At the Closing, the Placement Agent shall have received the favorable
opinion of Ellenoff Grossman & Schole LLP, counsel for the Company, in the form
and substance reasonably satisfactory to the Placement Agent and addressed to
the Placement Agent and the Investors with respect to the Placement and the
Acquisition.


(b)    If there is more than one Closing, then at each such Closing there shall
be delivered to the Placement Agent updated opinions, certificates or other
information described in this Section 10.


(c)    On or prior to or following the Closing Date, as the case may be, the
Placement Agent shall have been furnished such information, documents and
certificates as it may reasonably require for the purpose of enabling it to
review the matters referred to in this Section 10 and in order to evidence the
accuracy, completeness or satisfaction of any of the representations,
warranties, covenants, agreements or conditions herein contained, or as it may
otherwise reasonably request.


(d)    The Company shall have delivered to the Placement Agent (i) a Good
Standing Certificate from the Secretary of State of its jurisdiction of
incorporation and each jurisdiction in which the Company and the Subsidiary are
qualified to do business as a foreign corporation, and (ii) certified
resolutions of the Company’s Board of Directors approving this Agreement and any
other Offering Agreements and the transactions and agreements contemplated by
this Agreement and any other Offering Agreements.


(e)    At each Closing, the Placement Agent shall have received a certificate of
all officers of the Company and the Subsidiary, dated, as applicable, as of the
Closing Date or the date of such Closing, to the effect that, as of the date of
this Agreement and as of the applicable date, the representations and warranties
of the Company contained or incorporated herein were and are accurate, and that,
as of the applicable date, the obligations to be performed by the Company
hereunder on or prior thereto have been fully performed.


(f)    All proceedings taken in connection with the issuance, sale and delivery
of the Units, the Shares, the Warrants and the Placement Agent Warrants shall be
reasonably satisfactory in form and substance to the Placement Agent and its
counsel.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 13
       

(g)    Lock-up agreements from each of the following shareholders of the
Company. John Pappajohn, Edgewater Private Equity Fund, L.P., Gainesborough LLC
and Ann Vassilou.


(h)    Any certificate or other document signed by any officer of the Company
and delivered to the Placement Agent and its counsel as required hereunder shall
be deemed a representation and warranty by the Company hereunder as to the
statements made therein. If any condition to the Placement Agent’s obligations
hereunder have not been fulfilled as and when required to be so fulfilled, the
Placement Agent may terminate this Agreement or, if the Placement Agent so
elects, in writing waive any such conditions which have not been fulfilled or
extended the time for their fulfillment. In the event that Placement Agent
elects to terminate this Agreement, Placement Agent shall notify the Company of
such election in writing. Upon such termination, neither party shall have any
further liability nor obligation to the other except as provided in Section 11
hereof.


11.    INDEMNIFICATION


(a)    The Company agrees to indemnify and hold harmless the Placement Agent,
any person who controls the Placement Agent within the meaning of the Act,
Section 20(a) of the Exchange Act or any applicable statute, and each partner,
director, officer, employee, agent and representative of the Placement Agent and
its representatives from and against any loss, damage, expense, liability or
claim, or actions or proceedings in respect thereof (including, without
limitation, reasonable attorneys’ fees and expenses incurred in investigating,
preparing or defending against any litigation commenced) which any such person
may incur or which may be made or brought against any such person arising out of
or based upon: (i) any breach of any of the agreements, representations or
warranties of the Company contained in or contemplated by this Agreement or the
Offering Documents, including, without limitation, those arising out of or based
on any alleged untrue statement of a material fact contained in the Offering
Documents or omission to state a material fact required to be stated in the
Offering Documents or necessary in order to make the statements appearing
therein not misleading in the light of the circumstances in which they were
made, (ii) any violation of any federal or state securities laws attributable to
the Placement, (iii) any violation of law by the Company or any affiliate
thereof, or any director, officer, employee, agent or representative of any of
them, related to or arising out of the Placement or (iv) the Placement Agent’s
entering into or performing services under this Agreement, or arising out of any
other matter referred to in this Agreement. This indemnity agreement by, and the
agreements, warranties and representations of, the Company shall survive the
offer, sale and delivery of the Units and the termination of this Agreement and
shall remain in full force and effect regardless of any investigation made by or
on behalf of any person indemnified hereunder, and termination of this Agreement
and acceptance of any payment for the Units hereunder.


(b)    The Placement Agent agrees to indemnify and hold harmless the Company and
its affiliates, any person who controls any of them within the meaning of the
Act, Section 20(a) of the Exchange Act or any applicable statute, and each
officer, director, employee, agent and representative of the Company or any of
its affiliates from and against any loss, damage, expense,

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 14
       

liability or claim or actions or proceedings in respect thereof (including,
without limitation, reasonable attorneys’ fees and expenses incurred in
investigating, preparing or defending against any litigation commenced) which
any such person may incur or which may be made or brought against any such
person, but only to the extent the same arises out of or is based upon: (i) any
breach of any of the agreements, representations or warranties of the Placement
Agent contained in this Agreement, or (ii) any untrue statement of a material
fact in any information provided to the Company in writing by the Placement
Agent, expressly for use in and used in the Offering Documents. This indemnity
agreement by, and the agreements, warranties and representations of, the
Placement Agent shall survive the offer, sale and delivery of the Units and
shall remain in full force and effect regardless of any investigation made by or
on behalf of any person indemnified hereunder, and termination of this Agreement
and acceptance of any payment for the Units hereunder.


(c)    If any action is brought against a party (the “Indemnified Party”) in
respect of which indemnity may be sought against one or more other parties (the
“Indemnifying Party” or “Indemnifying Parties”), the Indemnified Party shall
promptly notify the Indemnifying Party or Parties in writing of the institution
of such action; provided, however, the failure to give such notice shall not
release the Indemnifying Party or Parties from its or their obligation to
indemnify the Indemnified Party hereunder except to the extent the Indemnifying
Party actually incurs substantial damage by reason of such failure and shall not
release the Indemnifying Party or Parties from any other obligations or
liabilities to the Indemnified Party in any event. The Indemnifying Party or
Parties may at its or their own expense elect to assume the defense of such
action, including the employment of counsel reasonably acceptable to the
Indemnified Party; provided, however, that no Indemnifying or Indemnified Party
shall consent to the entry of any judgment or enter into any settlement by which
the other party is to be bound without the prior written consent of such other
party, which consent shall not be unreasonably withheld. In the event the
Indemnifying Party or Parties assume a defense hereunder, the Indemnified Party
shall be entitled to retain its own counsel in connection therewith and, except
as provided below, shall bear the fees and expenses of any such counsel, and
counsel to the Indemnified Party or Parties shall cooperate with such counsel to
the Indemnifying Party in connection with such proceeding. If an Indemnified
Party reasonably determines that there are or may be differing or additional
defenses available to the Indemnified Party which are not available to the
Indemnifying Party, or that there is or may be a conflict between the respective
positions of the Indemnifying Party and of the Indemnified Party in conducting
the defense of any action, then the Indemnifying Party shall bear the reasonable
fees and expenses of any counsel retained by the Indemnified Party in connection
with such proceeding. All references to the Indemnified Party contained in this
Section 11(c) include, and extend to and protect with equal effect, any persons
who may control the Indemnified Party within the meaning of the Act, Section
20(a) of the Exchange Act or any applicable statute, any successor to the
Indemnified Party and each of its partners, officers, directors, employees,
agents and representatives. The indemnity agreements set forth in this Section
11 shall be in addition to any other obligations or liabilities of the
Indemnifying Party or Parties hereunder or at common law or otherwise.
Notwithstanding anything herein to the contrary, in no event shall the Placement
Agent be obligated to indemnify any

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 15
       

person or entity in an amount in excess of the gross consideration received by
the Placement Agent for services rendered hereunder.


(d)    If recovery is not available under the foregoing indemnification
provisions of this Section 11, for any reason other than as specified therein,
the party entitled to indemnification by the terms thereof shall be entitled to
contribution to losses, damages, liabilities and expenses of the nature
contemplated by such indemnification provisions. In determining the amount of
such contribution, there shall be considered the relative benefits received by
the Company on the one hand, and the Placement Agent on the other hand from the
Placement (which shall be deemed to be the portion of the proceeds of the
Placement realized by each party), the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, the relative
culpability of the parties, the relative benefits received by the parties and
any other equitable considerations appropriate under the circumstances. No party
shall be liable for contribution with respect to any action or claim settled
without its consent. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties under this Section 11, notify such party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 11 or otherwise. For
purposes of this Section 11, each person, if any, who controls a party to this
Agreement within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act shall have the same rights to contribution as that party to this
Placement Agreement. Notwithstanding the foregoing, in no event will the
aggregate contribution by the Placement Agent hereunder exceed the amount of
fees actually received by the Placement Agent pursuant to this Agreement. The
reimbursement, indemnity and contribution obligations of the Company hereinabove
set forth shall be in addition to any liability which the Company may otherwise
have and these obligations and the other provisions hereinabove set forth shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, the Placement Agent and any other
Indemnified Person.


(e)    In any claim for indemnification for United States Federal or state
securities law violations, the party seeking indemnification shall place before
the court the position of: (i) the SEC and (ii) if applicable, any state
securities commissioner or agency having jurisdiction with respect to the issue
of indemnification for securities law violations.


12.    MISCELLANEOUS


(a)    The agreements set forth in this Agreement have been made and are made
solely for the benefit of the Company, the Placement Agent, and the respective
affiliates, heirs, personal representatives and permitted successors and assigns
thereof, and except as expressly provided herein nothing expressed or mentioned
herein is intended or shall be construed to give any other person, firm or
corporation any legal or equitable right, remedy or claim under or in respect of
this Agreement or any representation, warranty or agreement herein contained.
The term “successors and assigns” as used herein shall not include any purchaser
of any Units merely because of such purchase.

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 16
       

(b)    Neither party will be liable to the other by reason of any failure in
performances of this Agreement if the failure arises out of the unavailability
of third party communication facilities or energy sources or acts of God, acts
of governmental authority, fires, strikes, delays in transportation, riots or
war, or any cause beyond the reasonable control of such party.
 
Any notice or other communication required or appropriate under the provisions
of this Agreement shall be given in writing addressed as follows: (i) if to the
Company, at the address set forth above, Attention: Dr. Richard Turner, with a
copy to Ellenoff Grossman & Schole LLP, 370 Lexington Avenue, New York, New York
10017; Attention: Barry I. Grossman, Esq. and (ii) if to the Placement Agent,
Maxim Group Inc., 405 Lexington Avenue, New York, NY 10174, Attention:
Mr. Andrew Scott; with a copy to Lowenstein Sandler PC, 65 Livingston Avenue,
Roseland, New Jersey 07068, Attention: Steven M. Skolnick, Esq., or at such
other address as any party may designate to the others in accordance with this
Section 12(c).


(c)    This Agreement shall be governed and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
provisions thereof. Each of the parties hereto hereby (i) irrevocably consents
to the jurisdiction of the United States District Court for the Southern
District of New York and any state court in the State of New York (and of the
appropriate appellate courts from any of the foregoing) in connection with any
suit, action or other proceeding (each a “Proceeding”) directly or indirectly
arising out of or relating to this Agreement and (ii) irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such Proceeding in any such court or that any
such Proceeding which is brought in any such court has been brought in an
inconvenient forum.
 
(d)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the Placement and supersedes any and all prior agreements
(including the Engagement Letter), and may be amended or modified only by a duly
authorized writing signed by such parties. This Agreement may be executed in any
number of counterparts and by facsimile, each of which shall be deemed an
original and all of which shall constitute a single instrument.


[signature page follows]

--------------------------------------------------------------------------------

[logo3.jpg]
Pace Health Management Systems, Inc.
January 16, 2007
Page 17
       

This Placement Agency Agreement is executed and shall be effective as of January
16, 2007.


Very truly yours,
 
MAXIM GROUP LLC
 
 
By:  /s/ Paul LaRosa                         
Name: Paul LaRosa
Title:  Managing Director


ACCEPTED AND AGREED TO:


PACE HEALTH MANAGEMENT SYSTEMS, INC.




By:  /s/ John Pappajohn                   
Name: John Pappajohn
Title: President and CEO
 

--------------------------------------------------------------------------------

